Prescott, J.,
delivered the opinion of the Court.
Robert D. Thomas asks leave to appeal from a denial of a writ of habeas corpus by Chief Judge Henderson of the Circuit Court for Allegany County.
He was convicted of forgery and “possession of a deadly weapon” in the Criminal Court of Baltimore; and was sentenced on March 12, 1957, by Judge Warnken to two years’ imprisonment for the forgery offense and to six months’ confinement on the “deadly .weapon” charge, to run consecutively with the first sentence. He does not complain of the forgery conviction or his sentence therefor; but alleges that there were certain irregularities in his arrest and in the pleadings and trial for the illegal possession of a deadly weapon. Thus it is apparent that he makes no allegation that his present incarceration for the forgery conviction is illegal; but is attempting, at this time, to have this Court declare that his sentence, to begin in the future, on the conviction of the “illegal possession” of a deadly weapon is invalid. A petition for a writ of habeas corpus is prematurely brought, if made by a prisoner before the expiration of his legal confinement. Dobson v. Warden, 214 Md. 654, 135 A. 2d 890.
The petitioner makes the further allegation that a detainer has been filed against him by the Baltimore County Police, and he seeks to be tried promptly on the charges pending against him in that county. It is obvious that this allegation has no bearing, whatsoever, on the legality of his present confinement. No citation of authority is necessary to show that habeas corpus proceedings are not available, after conviction and during lawful sentence for one criminal offense, to require the prosecution of another criminal charge. An accused’s rights in such a situation are set forth in Harris v. State, 194 Md. 288, 297, 71 A. 2d 36.

Application denied, with costs.